 Exhibit 10.15

 

 [tm2021982d1_ex10-15image001.jpg]

 

June 3, 2020

 

Joseph Pike

 

Re:       Executive Employment Arrangement

 

Dear Joe:

 

This Agreement will amend and restate your existing Employment Offer Letter with
Nikola Corporation (the “Company”), dated as of January 1, 2018, effective as of
the close of the business combination contemplated by the Business Combination
Agreement, dated as of March 2, 2020 (the “Merger Agreement”) by and among
VectoIQ Acquisition Corp., VCTIQ Merger Sub Corp., and the Company (the
“Effective Date”).

 

You will continue in your current position as the Company’s Chief Human
Resources Officer and will continue to report to the Company’s Chief Executive
Officer. Your responsibilities include, but are not limited to, such employment
duties as are usual and customary for this position and which are commensurate
with the duties, authorities and responsibilities of persons in similar
capacities in similar sized companies. At the Company’s request, you shall serve
the Company and/or its subsidiaries and affiliates in other capacities in
addition to the foregoing, consistent with expectations for your position.

 

The terms of your employment are as follows:

 

Employment Period. Your employment shall continue indefinitely until terminated
in accordance with the terms of this Agreement. Notwithstanding the foregoing,
your employment is terminable at will by the Company or by you at any time (for
any reason or for no reason), subject to the termination provisions of this
Agreement.

 

Annual Salary. You have indicated your interest in declining any salary in
excess of $1 per year, without regard to Arizona’s minimum wage. Accordingly,
for purposes of this Agreement and due to your request, your annual salary will
be $1, paid bi-weekly less payroll deductions and all required withholdings.
Your signature on this Agreement confirms your election.

 

Annual Bonus. You have indicated your interest in declining participation in any
annual cash bonus program provided by the Company, without regard to your
eligibility in any such program. Your signature on this Agreement confirms your
election.

 

Stock Awards. You will be eligible to receive stock awards under the Company’s
equity incentive plan as in effect from time to time (the “Plan”). Subject to
approval by the Company’s Board of Directors (the “Board”), you will be granted
an annual time-vested stock award (a “Time-Vested Award”) and a
performance-based stock award (a “Performance Award”) as soon as
administratively practicable following the Effective Date and the effective
registration of the securities under the Plan on Form S-8. These awards are
designed to reward you for significantly increasing the value of the Company’s
stock over time.

 



 

 

 

Each Time-Vested Award that you are eligible to receive will consist of
restricted stock units for shares of the Company’s common stock having a value
on the date of grant of not less than $2,000,000. These awards provide immediate
and ongoing retention value over time, with the vesting restrictions on the
underlying shares lapsing on the third anniversary of their respective dates of
grant (or, in the case of your first Time-Vested Award, the third anniversary of
the Effective Date) subject to your continued employment. The number of shares
associated with the first Time-Vested Award will be determined based upon a
stock price of $10.00 as contemplated per the Merger Agreement. Subsequent
Time-Vested Awards would be granted annually, typically concurrent with stock
awards to other employees in the first quarter, with the number of shares
determined based upon the Company’s closing stock price on the date of grant.

 

The Performance Award will consist of 1,619,000 restricted stock units that can
be earned upon the achievement of pre-established “stretch” stock price
milestones described in the table below and your continued employment through
the third anniversary of the Effective Date. Each stock price milestone
represents an incremental increase of $6 billion in the market capitalization of
the Company and unlocks a tranche of the total shares granted. This tiered
performance structure ensures shareholders receive an incremental return on
their investment prior to you earning the associated incremental shares. Any and
all shares that are earned upon the achievement (defined as the Company’s stock
price trading at or above the milestone for at least 20 consecutive trading
days) of the three stock price milestones during the period beginning on the
date the Resale Shelf Registration Statement (as defined in Exhibit A to the
Merger Agreement, and which registration statement is required to be filed
within 45 days of the Effective Date) is declared effective by the SEC and
ending on the third anniversary of the Effective Date (the “Performance Period”)
will be delivered, free of vesting restrictions, following certification by the
Board within 30 days following the final day of the Performance Period.

 

The general structure of the Performance Award is illustrated below, assuming a
stock price of $10.00 on the grant date. The specific share price milestones
will be approved on the date of grant and included in the associated award
document.

 

Share Price Milestone   Market Capitalization at Price  Incremental Performance
Shares Earned at Share
Price Milestone   Below $25.00   Below $10 billion   0  $25.00   $10 billion 
 356,000  $40.00   $16 billion   534,000   $55.00 or Above   $22+ billion 
 729,000 

 

In the event of a Change in Control (as defined in the Plan), the achievement of
share price milestones under your Performance Award will be based on the
Company’s performance through the closing of such Change in Control. The amount
of the Performance Award that would have been earned based on this measurement
will be converted to time-vested restricted stock units immediately prior to
such Change in Control (the “Converted Awards”). If the Converted Awards are
assumed, substituted or otherwise continued by the successor corporation (or a
parent or subsidiary thereof), all vesting restrictions applicable to the
Converted Awards will lapse on the earlier of (i) the final day of the
Performance Period subject to your continued employment with the successor
corporation (or a parent or subsidiary thereof) through such date, at which time
such Converted Awards will be settled, and (ii) subject to your compliance with
the Severance Conditions (as defined below), the date of your Involuntary
Termination of employment with the successor corporation (or a parent or
subsidiary thereof). All Time-Vested Awards and Converted Awards that are not
assumed, substituted or otherwise continued by the successor corporation (or a
parent or subsidiary thereof) will fully vest and will be settled immediately
prior to the consummation of such Change in Control.

 

 [tm2021982d1_ex10-15image002.jpg] www.nikolamotor.com | 4141 E Broadway Rd |
Phoenix | AZ | 85040



 



 

 

 

The terms and conditions of each Time-Vested Award and the Performance Award
will be set forth in separate award agreements in forms prescribed by the
Company (each, an “Award Agreement”), and all shares underlying the respective
awards will contain the right to receive dividend equivalents, if any, subject
to the same vesting conditions as the shares underlying the stock awards. The
stock awards shall be governed in all respects by the terms and conditions of
the Plan and the applicable Award Agreement.

 

Stock Option Awards. On the Effective Date, all unvested stock option awards
that you hold at such time will fully vest.

 

Benefits. You (and your spouse and/or eligible dependents to the extent provided
in the applicable plans and programs) are eligible to participate in and be
covered under the health, welfare and financial benefit plans and programs
maintained by the Company for the benefit of its employees, pursuant to the
terms of such plans, on the same terms and conditions as those applicable to
similarly situated executives. Detailed descriptions of the Company’s benefit
plans are available and will be provided to you upon request. Your eligibility
to receive such benefits will be subject in each case to the generally
applicable terms and conditions for the benefits in question and to the
determinations of any person or committee administering such benefits. The
Company may modify or terminate any benefits plan or program from time to time
in its sole discretion.

 

Expenses. You are entitled to receive prompt reimbursement for all reasonable
business expenses incurred in connection with the performance of your duties in
accordance with the policies, practices and procedures of the Company.

 

Vacation. You are entitled to paid vacation in accordance with the policies,
practices and procedures of the Company.

 

Indemnification/Legal Fees. The Company agrees that you will be entitled to the
same indemnification rights as the Company grants to other officers of the
Company, as in effect from time to time. The Company will maintain a directors
and officers liability policy covering you with coverage comparable or equal to
that provided to other officers of the Company. In the event of any dispute over
your entitlement to payments or benefits hereunder, the Company shall advance
you an amount equal to your monthly legal fees incurred in connection with such
dispute until there is a final non-appealable decision by a court that you are
not entitled to such payment or benefit.

 

Termination of Employment. In the event of an Involuntary Termination of your
employment at any time, and subject to (i) your execution of a general release
of claims in favor of the Company in substantially the form attached as
Exhibit A (the “Release”), (ii) your non-revocation of the Release and it
becoming effective within sixty (60) days following the date of your termination
of employment (the “Termination Date”), and (iii) your faithful observance of
the terms of such Release (such conditions, the “Severance Conditions”), then
you shall be entitled to the following severance benefits (the “Severance
Benefits”):

 



 [tm2021982d1_ex10-15image002.jpg] www.nikolamotor.com | 4141 E Broadway Rd |
Phoenix | AZ | 85040

 



 

 

 

·Severance Payment. The Company will pay you a cash lump sum in an amount equal
to $945,000, less applicable withholding.

 

·Stock Awards.

 

oRestricted Stock, Restricted Stock Units and Stock Options. All outstanding
restricted stock awards, restricted stock units (other than the Performance
Award but including the Converted Awards) and stock options will immediately
vest in full. Unexercised stock options will remain exercisable for three years
following your Termination Date.

 

oPerformance Award. Following certification by the Board within 30 days
following your Termination Date, the Performance Award will vest in an amount
based upon the stock price milestones achieved prior to your Termination Date,
pro-rated for the amount of time that you remained employed during the
Performance Period.

 

·Benefits Continuation. The Company will pay to you a cash lump sum equal in
value to 18 months of COBRA benefits coverage, less applicable withholding.

 

The cash Severance Benefits will be paid on the first regular payroll date
following the date that your Release becomes effective, subject to compliance
with Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”).

 

For the avoidance of doubt, if you independently and unilaterally decide to end
your employment at the Company without Good Reason, or if you are terminated for
Cause, or if your employment is terminated due to your Death or Disability, you
will not be entitled to receive any Severance Benefits.

 

You may terminate your employment with the Company at any time and for any
reason whatsoever simply by notifying the Company. Likewise, the Company may
terminate your employment at any time, with or without cause or advance notice.
Your employment at-will status can only be modified in a written agreement
signed by you and by an authorized officer of the Company.

 

Section 409A. Notwithstanding anything to the contrary in this Agreement, no
compensation or benefits, including any Severance Benefits, stock awards,
consulting payments or other benefits payable due to termination, shall be paid
to you during the six-month period following termination if the Company
determines that paying such amounts would be a prohibited distribution under
Section 409A. If the payment of any such amounts is so delayed, then on the
first day of the seventh month following termination (or such earlier date upon
which such amount can be paid under Section 409A without resulting in a
prohibited distribution) the Company shall pay to you a lump-sum amount equal to
the cumulative amount that would have otherwise been payable during such period.
In addition, to the extent required in order to comply with Section 409A, you
shall not be considered to have terminated employment with the Company for
purposes of this Agreement and no payment of such amounts due pursuant to your
termination shall be due until you would be considered to have incurred a
“separation from service” from the Company within the meaning of Section 409A.
Each such amount which constitutes deferred compensation subject to Section 409A
shall be construed as a separate identified payment for purposes of
Section 409A. If the period during which you have discretion to execute or
revoke the Release straddles two calendar years, then the Company will make the
payment of amounts that are subject to Section 409A and contingent on the
effectiveness of such Release starting in the second of such years regardless of
which year you actually deliver the Release. You may not, directly or
indirectly, designate the calendar year of payment of any amounts subject to
Section 409A. The intent of the parties is that the payments and benefits under
this Agreement comply with or be exempt from Section 409A and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be exempt
from or in compliance therewith

 

 [tm2021982d1_ex10-15image002.jpg] www.nikolamotor.com | 4141 E Broadway Rd |
Phoenix | AZ | 85040

 



 

 

 

Work Product. As a condition of employment, you will be expected to abide by
Company rules and policies and comply with the Employee Proprietary Information
and Inventions Assignment Agreement (PIIA), which prohibits unauthorized use or
disclosure of Company proprietary information. A copy of the PIIA that you
previously signed is attached hereto as Exhibit B.

 

Confidentiality. In your work for the Company, you will be expected not to use
or disclose any confidential information, including trade secrets, of any former
employer or other person to whom you have an obligation of confidentiality.
Rather, you will be expected to use only that information which is generally
known and used by persons with training and experience comparable to your own,
which is common knowledge in the industry or otherwise legally in the public
domain, or which is otherwise provided or developed by the Company.

 

You agree that you will not bring onto Company premises any unpublished
documents or property belonging to any former employer or other person to whom
you have an obligation of confidentiality. You represent that you have disclosed
to the Company any contract you have signed that may restrict your activities on
behalf of the Company. You represent further that you have the ability to
perform the essential functions of your job with or without reasonable
accommodations.

 

This Agreement, together with its attached exhibits, forms the complete and
exclusive statement of your employment agreement with the Company. The
employment terms in this Agreement supersede any other agreements or promises
made to you by anyone, whether oral or written. Changes in your employment
terms, other than those changes expressly reserved to the Company’s discretion
in this Agreement, require a written modification signed by an authorized
officer of the Company and by you.

 

Successors/Assigns. The Company shall assign this Agreement to any successor to
all or substantially all of the business and assets of the Company and the
Company shall require successor to expressly assume and agree to in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.

 

Governing Law. The terms of this Agreement and the resolution of any dispute as
to the meaning, effect, performance or validity of this Agreement or arising out
of, related to, or in any way connected with, this Agreement, your employment
with the Company (or termination thereof) or any other relationship between you
and the Company (a “Dispute”) will be governed by the laws of the State of
Arizona, without giving effect to the principles of conflict of laws. To the
extent not subject to arbitration as described below, you and the Company
consent to the exclusive jurisdiction of, and venue in, the state courts in
State of Arizona (or in the event of exclusive federal jurisdiction, the courts
of the District of Arizona in connection with any Dispute or any claim related
to any Dispute).

 

 [tm2021982d1_ex10-15image002.jpg] www.nikolamotor.com | 4141 E Broadway Rd |
Phoenix | AZ | 85040



 



 

 

 

Except as prohibited by law, you agree that any Dispute between you and the
Company (or between you and any officer, director, employee or affiliates of the
Company, each of whom is hereby designated a third party beneficiary of this
Agreement regarding arbitration) will be resolved through binding arbitration in
Maricopa County, Arizona under the rules of the American Arbitration Association
and the Arbitration Rules set forth in Arizona Rules of Civil Procedure. Nothing
in this arbitration provision is intended to limit any right you may have to
file a charge with or obtain relief from the National Labor Relations Board or
any other state or federal agency. You agree that such arbitration shall be
conducted on an individual basis only, not a class, collective or representative
basis, and hereby waive any right to bring class-wide, collective or
representative claims before any arbitrator or in any forum. THE PARTIES
UNDERSTAND THAT BY AGREEING TO ARBITRATE DISPUTES THEY ARE WAIVING ANY RIGHT
THEY MIGHT OTHERWISE HAVE TO A JURY TRIAL. This arbitration provision is not
intended to modify or limit substantive rights or the remedies available to the
parties, including the right to seek interim relief, such as injunction or
attachment, through judicial process, which shall not be deemed a waiver of the
right to demand and obtain arbitration.

 

Please sign and date this Agreement if you wish to continue employment at the
Company under the terms described above and return it to
britton.worthen@nikolamotor.com. For the purposes of this Agreement, a facsimile
or electronic signature shall serve as an original.

 

Certain Definitions. Defined terms in this Agreement are as follows:

 

Involuntary Termination. Involuntary Termination shall mean a termination of
employment by the Company without Cause or by you with Good Reason.

 

Good Reason. Good Reason shall mean a resignation by the employee as a result of
(i) an adverse change in title, authorities or responsibilities that diminishes
employee's position; (ii) a change in the employee's reporting relationship such
that he is no longer reporting to the Company's Chief Executive Officer; (iii) a
material reduction in the employee's base salary; or (iv) a material breach by
the Company of any of its obligations under this Agreement or any other written
agreement between the Company and the employee. A resignation for Good Reason
will not be deemed to have occurred unless employee gives the Company written
notice of the condition within ninety (90) days after the condition comes into
existence and the Company fails to remedy the condition within thirty (30) days
after receiving your written notice.

 

 [tm2021982d1_ex10-15image002.jpg] www.nikolamotor.com | 4141 E Broadway Rd |
Phoenix | AZ | 85040

  



 

 

  

Cause. Cause shall mean any of the following: (i) employee's repeated failure to
follow the lawful instructions of the Company's Chief Executive Officer
consistent with employee's title following written notice of any alleged failure
and 15 days to cure such failure; (ii) employee's material violation of any
written Company policy that has been provided to the employee; (iii) employee's
commission of any act of fraud, embezzlement or any other material misconduct
that has caused or is reasonably expected to result in injury to the Company;
(iv) employee's unauthorized use or disclosure of any proprietary information or
trade secrets of the Company or any other party to whom the employee owes an
obligation of nondisclosure as a result of his or her relationship with the
Company; or (v) employee's material breach of any of employee’s material
obligations under any written agreement or covenant with the Company.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 [tm2021982d1_ex10-15image002.jpg] www.nikolamotor.com | 4141 E Broadway Rd |
Phoenix | AZ | 85040

 

 

 



 

I am delighted to confirm the terms of this Agreement to you on behalf of the
Company. We look forward to your favorable reply and to building a successful
Company together.

 

Sincerely,       Nikola Corporation  

 

By: /s/ Mark Russell       Name: Mark Russell       Its: CEO  

 

 

Accepted:  

 

/s/ Joseph Pike  6/3/2020 Joseph Pike  Date

 

Attachments:     Exhibit A – Form Severance Agreement and Release

 

     Exhibit B – Employee Proprietary Information and Inventions Assignment
Agreement


 

 [tm2021982d1_ex10-15image002.jpg] www.nikolamotor.com | 4141 E Broadway Rd |
Phoenix | AZ | 85040



 

 

 



 

EXHIBIT A

 


Severance Agreement and Release

 

I. Release of Claims. In exchange for receipt of the severance benefits (the
“Severance Benefits”) described in <insert name>’s (“Executive”) Employment
Agreement dated [ ], 2020 (the “Employment Agreement”), Executive hereby
releases and discharges and covenants not to sue Nikola Corporation (the
“Company”), its subsidiaries, parents, or affiliated corporations, past and
present, and each of them, as well as each of its and their assignees,
successors, directors, officers, stockholders, partners, representatives,
insurers, attorneys, agents or employees, past or present, or any of them
(individually and collectively, “Releasees”), from and with respect to any and
all claims, agreements, obligations, demands and causes of action, known or
unknown, suspected or unsuspected, arising out of or in any way connected with
events, acts, conduct, or omissions occurring at any time prior to and including
the date Executive signs this release, including without limiting the generality
of the foregoing, any claim for severance pay, profit sharing, bonus or similar
benefit, equity-based awards and/or dividend equivalents thereon, pension,
retirement, life insurance, health or medical insurance or any other fringe
benefit, or disability, or any other claims, agreements, obligations, demands
and causes of action, known or unknown, suspected or unsuspected resulting from
any act or omission by or on the part of Releasees committed or omitted prior to
the date of this release, including, without limiting the generality of the
foregoing, any claim under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, or any other federal, state or local law,
regulation, constitution, ordinance or common law (collectively, the “Claims”).
Notwithstanding the above, however, Executive is not releasing (1) any claims
that cannot be waived under applicable state or federal law, (2) rights
Executive may have to indemnification (including, without limitation, under the
Executive’s indemnification agreement with the Company, the Company’s by-laws,
the Company’s D&O insurance and otherwise), (3) vested rights or benefits under
Executive’s 401k or other plans, or (4) Executive’s workers’ compensation rights
and, provided further, that nothing in this Agreement shall prevent Executive
from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission or Department of Labor. In addition,
nothing in this release shall prevent Executive from challenging its validity in
a legal or administrative proceeding.

 

II. ADEA Waiver. Executive expressly acknowledges and agrees that by entering
into this release, Executive is waiving any and all rights or claims that
Executive may have arising under the Age Discrimination in Employment Act of
1967, as amended (“ADEA”), which have arisen on or before the date of execution
of this release. Executive further expressly acknowledges and agrees that:

 

A. In return for this release, the Executive will receive consideration beyond
that which Executive was already entitled to receive before entering into this
Release;

 

B. Executive is hereby advised in writing by this release to consult with an
attorney before signing this release;

 

C. Executive was given a copy of this release on [____________] and informed
that Executive had twenty-one (21) days within which to consider the release and
that if Executive executes this release prior to the expiration of such 21-day
period, Executive acknowledges that Executive will have done so voluntarily and
knowing that Executive is waiving Executive’s right to have 21 days to consider
this release;

 

 [tm2021982d1_ex10-15image002.jpg] www.nikolamotor.com | 4141 E Broadway Rd |
Phoenix | AZ | 85040

 



 

 

 

D. Nothing in this release prevents or precludes Executive from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs from doing
so, unless specifically authorized by federal law; and

 

E. Executive was informed that Executive has seven (7) days following the date
of execution of this release in which to revoke it, and this release will become
null and void if Executive elects revocation during that time. Any revocation
must be in writing and must be received by the Company during the seven-day
revocation period.

 

III. Company Release of Executive. Company, on its own behalf and on behalf of
its divisions, subsidiaries, parents, or affiliated corporations, past and
present, and each of them, as well as each of its and their assignees,
successors, directors, officers, stockholders, partners, representatives,
insurers, attorneys, agents or employees, past or present, or any of them
(individually and collectively), hereby releases Executive from and with respect
to any and all claims, agreements, obligations, demands and causes of action,
known or unknown, suspected or unsuspected, arising out of or in any way
connected with events, acts, conduct, or omissions occurring at any time prior
to and including the date Company signs this release; provided, however, that
such release shall not include claims for fraud, securities laws violations or
intentional criminal acts.

 

IV. Extension of Restrictive Covenants. In exchange for receipt of the Severance
Benefits described in the Employment Agreement, the duration of the restrictive
covenants included in Section 4(g) (Nonsolicitation of Employees/Contractors),
Section 4(h) (No Hire), Section 4(i) (Nonsolicitation of Customers) and
Section 4(j) (Noncompete Provision) of Executive’s Employee Proprietary
Information and Inventions Assignment Agreement (“PIIA”) will increase from one
(1) year to two (2) years following the date of Executive’s termination of
employment.

 

V. Non-Disparagement. Executive will refrain from making any defamatory or
disparaging statements about the Company, its board of directors, officers,
management, practices, procedures, or business operations to any person or
entity. Nothing in this paragraph shall prohibit Executive from providing
truthful information in response to a subpoena or other legal or regulatory
process. The foregoing requirement under this paragraph will not apply to any
statements that Executive makes in response to any defamatory or disparaging
statements made by the Company (in its formal public statements), its executive
officers and/or its directors regarding Executive or Executive’s performance as
an employee of the Company so long as Executive’s statements are, in the
reasonable, good faith judgment of Executive, true and extend no further than
addressing such statements by the Company.

 

VI. Forfeiture of Severance Benefits. Executive acknowledges and agrees that any
material breach of this Agreement, the Employment Agreement, or the PIIA,
including any of the restrictive covenants set forth therein, shall entitle the
Company immediately to recover and/or cease providing the Severance Benefits,
except as provided by law. All other provisions of this Agreement, the
Employment Agreement, and the PIIA shall remain in full force and effect.

 

 [tm2021982d1_ex10-15image002.jpg] www.nikolamotor.com | 4141 E Broadway Rd |
Phoenix | AZ | 85040

 



 

 

 

VII. Waiver of Unknown Claims. Executive and Company understand and agree that
the claims released above include not only claims presently known to Executive
and Company, but also include all unknown or unanticipated claims, rights,
demands, actions, obligations, liabilities, and causes of action of every kind
and character that would otherwise come within the scope of the released claims
described herein. Executive and Company understand that they may hereafter
discover facts different from what they now believe to be true, which if known,
could have materially affected their decisions to execute this release, but
Executive and Company nevertheless hereby waive any claims or rights based on
different or additional facts.

 

“EXECUTIVE”  “COMPANY”         NIKOLA CORPORATION

 

          By:   <Name>                     Name:         Date:            
Title:             Date:



 

 [tm2021982d1_ex10-15image002.jpg] www.nikolamotor.com | 4141 E Broadway Rd |
Phoenix | AZ | 85040



 

 

